ACCEPTED
                                                                                  04-15-00338-CV
                                                                      FOURTH COURT OF APPEALS
                                                                           SAN ANTONIO, TEXAS
                                                                           11/24/2015 12:10:36 PM
                                                                                   KEITH HOTTLE
                                                                                           CLERK

                        NO. 04-15-00338-CV
__________________________________________________________________
                                                                 FILED IN
                    IN THE COURT OF APPEALS         4th COURT OF APPEALS
                                                     SAN ANTONIO, TEXAS
              FOR THE FOURTH DISTRICT OF TEXAS
                                                   11/24/2015 12:10:36 PM
                         AT SAN ANTONIO               KEITH E. HOTTLE
__________________________________________________________________
                                                            Clerk


                         ARTHUR BUTCHER,

                               Appellant,

                                   v.

 CITY OF SAN ANTONIO BY AND THROUGH ITS AGENT, CITY PUBLIC
       SERVICE BOARD OF SAN ANTONIO D/B/A CPS ENERGY,

                               Appellee.

__________________________________________________________________
 APPELLEE CPS ENERGY’S UNOPPOSED MOTION FOR EXTENSION
             OF TIME TO FILE BRIEF ON THE MERITS
__________________________________________________________________

                                   Christine E. Reinhard
                                   State Bar No. 24013389
                                   Justin Barbour
                                   State Bar No.24055142
                                   SCHMOYER REINHARD LLP
                                   17806 IH 10 West, Suite 400
                                   San Antonio, Texas 78257
                                   Phone: (210) 447-8033
                                   Fax: (210) 447-8036

                                    ATTORNEYS FOR APPELLEE
                                    CPS ENERGY




                                   1
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

     Appellee City of San Antonio by and through its Agent, City Public Service

Board of San Antonio d/b/a CPS Energy (“CPS Energy”) respectfully submits this

Unopposed Motion for Extension of Time requesting an additional 14 days, until

December 11, 2015, to file its Brief on the merits.

     1.     This is Appellee CPS Energy’s first request for an extension of time to

file its Brief on the merits. On November 24, 2015, counsel for CPS Energy

conferred with Mr. Sam Beale, counsel for Appellant, who indicated Appellant

does not oppose this Motion.

     2.     Butcher filed his first Brief on October 13, 2015, but on, on October

28, 2015, filed an Amended Brief in accordance with the Court’s October 16,

2015 Order to remedy certain omissions and deficiencies.

     3.     Pursuant to Texas Rule of Appellate Procedure 38.6(b), Appellee’s

Brief would otherwise be due to be filed on November 27, 2015.

     4.     Under Texas Rule of Appellate Procedure 55.7, Appellee CPS Energy

respectfully requests a 14-day extension, until December 11, 2015, to file its Brief

on the merits.

     5.     Appellee CPS Energy requests this extension to allow its counsel an

opportunity to fully analyze and brief the issues for its Brief on the merits. This

request is not made for undue delay, but so that justice may be done.

                                         2
                                          PRAYER

      Appellee City of San Antonio, acting through by and through its Agent City

Public Service Board of San Antonio d/b/a CPS Energy, respectfully requests this

Court grant it an extension of time until and including December 11, 2015, for the

filing of its Brief on the merits, and award it such other and further relief to which

it may justly be entitled.




                                          3
    Respectfully submitted,


    /s/ Christine E. Reinhard
    Christine E. Reinhard
    State Bar No. 24013389
    Shannon B. Schmoyer
    State Bar No. 17780250
    Justin Barbour
    State Bar No. 24055142
    SCHMOYER REINHARD LLP
    17806 IH 10 West, Suite 400
    San Antonio, Texas 78257
    210.447.8033 (telephone)
    210.447.8036 (facsimile)

    ATTORNEYS FOR APPELLEE
    CPS ENERGY




4
                      CERTIFICATE OF CONFERRAL

      As evidenced by my signature below, counsel for Appellee has conferred
with counsel for Appellant. Appellant does not oppose this Motion.


                                            /s/ Justin Barbour
                                            Justin Barbour




                        CERTIFICATE OF SERVICE

       I hereby certify the foregoing document was electronically filed with the
Clerk of the Court using the electronic case filing system of the Court. I further
certify a true and correct copy of the foregoing was served via email, first class
mail, and UPS Next Day Air Delivery on the following counsel of record on
November 24, 2013:

                               Samuel C. Beale
                        5821 Southwest Freeway, Ste. 416
                             Houston, Texas 77057
                           samuel.beale@gmail.com
                           bealelawfirm@gmail.com


                                            /s/ Christine E. Reinhard
                                            Christine E. Reinhard




                                        5